     Case 2:19-cv-01667-RFB-BNW Document 38 Filed 12/06/19 Page 1 of 8



 1   E. LEIF REID, Nevada Bar No. 5750           JOSEPH M. ALIOTO, PRO HAC VICE
     KRISTEN L. MARTINI, Nevada Bar No. 11272    JAMIE L. MILLER, PRO HAC VICE
 2   NICOLE SCOTT, Nevada Bar No. 13757          ALIOTO LAW FIRM
     LEWIS ROCA ROTHGERBER CHRISTIE LLP          One Sansome Street, 35th Floor
 3   One East Liberty Street, Suite 300          San Francisco, CA 94104
     Reno, NV 89501-2128                         Tel: 415.434.8900
 4   Tel: 775.823.2900                           Fax: 415.434.9200
     Fax: 775.823.2929                           Email: jmalioto@aliotolaw.com
 5   Email: lreid@lrrc.com                              jmiller@aliotolaw.com
             kmartini@lrrc.com
 6           nscott@lrrc.com
 7
     JAMES J. PISANELLI, Nevada Bar No. 4027
 8   TODD L. BICE, Nevada Bar No. 4534
     JORDAN T. SMITH, Nevada Bar No. 12097
 9   PISANELLI BICE PLLC
     400 South 7th Street, Suite 300
10   Las Vegas, Nevada 89101
     Telephone: 702.214.2100
11   Email: JJP@pisanellibice.com
           TLB@pisanellibice.com
12         JTS@pisanellibice.com
13   Attorneys for Plaintiff
14                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
15
     LAS VEGAS SUN, INC., a Nevada             Case No. 2:19-CV-01667-RFB-BNW
16   corporation,
17            Plaintiff,
                                               PLAINTIFF’S MOTION FOR LEAVE
18
     v.                                        TO FILE DOCUMENTS UNDER SEAL
19                                             [EXHIBITS 6, 8, AND 11 TO
     SHELDON ADELSON, an individual and as PLAINTIFF’S OPPOSITION TO LAS
20   the alter ego of News+Media Capital Group VEGAS REVIEW-JOURNAL, INC.
     LLC and as the alter ego of Las Vegas     AND NEWS+MEDIA CAPITAL
21   Review Journal, Inc.; PATRICK DUMONT, GROUP LLC’S MOTION TO DISMISS
     an individual; NEWS+MEDIA CAPITAL         COMPLAINT (FRCP 12(B)(6)) [ECF
22   GROUP LLC, a Delaware limited liability   NO. 20] AND DEFENDANT SHELDON
23   company; LAS VEGAS REVIEW-                ADELSON AND PATRICK DUMONT’S
     JOURNAL, INC., a Delaware corporation;    JOINDER THEREIN [ECF NO. 22]
24   and DOES, I-X, inclusive,                 AND REFERENCES THERETO]
25            Defendants.
26
27
28


     109924132.1
     Case 2:19-cv-01667-RFB-BNW Document 38 Filed 12/06/19 Page 2 of 8



 1            Pursuant to LR IA 10-5 of the Local Rules of Practice for the United States District
 2   Court of Nevada, Plaintiff Las Vegas Sun, Inc. (“Sun”), by and through its counsel of
 3   record, the law firms of Lewis Roca Rothgerber Christie LLP, Pisanelli Bice PLLC, and
 4   the Alioto Law Firm, hereby requests leave to file under seal Exhibits 6, 8, and 11
 5   (“Exhibits”) in support of the contemporaneously filed Plaintiff’s Opposition to Las Vegas
 6   Review Journal, Inc. and News+Media Capital Group LLC’s Motion to Dismiss Complaint
 7   (FRCP 12(b)(6)) [ECF No. 20] and Defendant Sheldon Adelson and Patrick Dumont’s
 8   Joinder Therein [ECF No. 22] (“Opposition”), and portions of the Opposition, which
 9   reference, discuss, and cite to the documents contained in Exhibits 6, 8, and 11. The
10   Exhibits contain information designated confidential under a release and settlement
11   agreement. The Motion is based upon the following Memorandum of Points and
12   Authorities, the attached Exhibits, and the pleadings and papers on file herein.
13            DATED this 6th day of December, 2019.
14                                             LEWIS ROCA ROTHGERBER CHRISTIE LLP
15
                                               By: /s/ E. Leif Reid
16                                                 E. Leif Reid, Bar No. 5750
17                                                 Kristen L. Martini, Bar No. 11272
                                                   Nicole Scott, Bar No. 13757
18                                                 One East Liberty Street, Suite 300
                                                   Reno, NV 89501-2128
19
                                                    Joseph M. Alioto, Pro Hac Vice
20
                                                    Jamie L. Miller, Pro Hac Vice
21                                                  ALIOTO LAW FIRM
                                                    One Sansome Street, 35th Floor
22                                                  San Francisco, CA 94104

23                                                  PISANELLI BICE PLLC
                                                    James J. Pisanelli, Bar No. 4027
24                                                  Todd L. Bice, Bar No. 4534
                                                    Jordan T. Smith, Bar No. 12097
25                                                  400 South 7th Street, Suite 300
                                                    Las Vegas, Nevada 89101
26
                                                    Attorneys for Plaintiffs
27
28
                                                 -2-

     109924132.1
     Case 2:19-cv-01667-RFB-BNW Document 38 Filed 12/06/19 Page 3 of 8



 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2            With this Motion for Leave to File Documents Under Seal (“Motion”), the Sun also
 3   filed Plaintiff’s Opposition to Las Vegas Review-Journal, Inc. and News+Media Capital
 4   Group LLC’s Motion to Dismiss Complaint (FRCP 12(B)(6)) [ECF NO. 20] and Defendant
 5   Sheldon Adelson And Patrick Dumont’s Joinder Therein [ECF No. 22] (“Opposition”). The
 6   Exhibits contain documents derived from a 2016 arbitration proceeding that resulted in a
 7   Settlement Agreement and Release dated December 13, 2016 (“Settlement Agreement”)
 8   between the following parties: (Plaintiff) Las Vegas Sun, Inc., Stephens Media LLC,
 9   (Defendant) News+Media Capital Group LLC, (Defendant) Las Vegas Review Journal, Inc.,
10   DB Acquisition, Inc., and New Media Investment Group, Inc. These Exhibits were
11   designated confidential pursuant to the Settlement Agreement.
12             “[T]he courts of this country recognize a general right to inspect and copy public
13   records and documents, including judicial records and documents.” Nixon v. Warner
14   Commc’ns, Inc., 435 U.S. 589, 597 (1978) (footnote omitted). There is a strong
15   presumption in favor of public access to filed documents, and the “party seeking to seal a
16   judicial record then bears the burden of overcoming this strong presumption.” Kamakana
17   v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Nevertheless, the Court
18   has “broad latitude” under Rule 26(c) “to prevent disclosure of materials for many types of
19   information, including, but not limited to, trade secrets, or other confidential research,
20   development, or commercial information.” Phillips v. Gen. Motors Corp., 307 F.3d 1206,
21   1212 (9th Cir. 2002) (citations omitted).
22            “Accordingly, a party seeking to seal a judicial record [ ] bears the burden of
23   overcoming this strong presumption by meeting the compelling reasons standard,” whereby
24   “a court may seal records only when it finds a compelling reason and articulates the factual
25   basis for its ruling, without relying on hypothesis or conjecture.” Ctr. for Auto Safety v.
26   chrsler Grp., LLC, 809 F.3d 1092, 1096-97 (9th Cir. 2016). “The court must then
27
28
                                                 -3-

     109924132.1
     Case 2:19-cv-01667-RFB-BNW Document 38 Filed 12/06/19 Page 4 of 8



 1   conscientiously balance the competing interests of the public and the party who seeks to
 2   keep certain judicial records secret.” Id. at 1097.
 3            In the present case, the information sought to be protected is transcript testimony and
 4   an answering statement from the 2016 arbitration described above. Those proceedings
 5   ultimately resulted in a confidential settlement and release, and the above-referenced
 6   Settlement Agreement.1
 7            The documents therefore are entitled to confidentiality protection and the Sun
 8   requests that the Court seal the following:
 9            1.     Exhibit 6: arbitration hearing transcript excerpts from the 2016 arbitration
10   discussing the 2005 JOA amendment process;
11            2.     Exhibit 8: arbitration hearing transcript excerpts from the 2016 arbitration
12   discussing the 2005 JOA amendment process; and
13            3.     Exhibit 11: The RJ’s answering statement from the 2016 arbitration asserting
14   the RJ’s affirmative defenses.
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   1
      Pursuant to the Settlement Agreement, the admitted exhibits, testimony, and any pleadings
     were to remain confidential.
28
                                                   -4-

     109924132.1
     Case 2:19-cv-01667-RFB-BNW Document 38 Filed 12/06/19 Page 5 of 8



 1            As these documents were designated confidential as part of the 2016 arbitration and
 2   ultimate Settlement Agreement, the Sun has filed the documents under seal, and redacted the
 3   referenced portions within the Opposition.
 4            DATED this 6th day of December, 2019.
 5                                            LEWIS ROCA ROTHGERBER CHRISTIE LLP
 6
                                              By: /s/ E. Leif Reid
 7                                                E. Leif Reid, Bar No. 5750
 8                                                Kristen L. Martini, Bar No. 11272
                                                  Nicole Scott, Bar No. 13757
 9                                                One East Liberty Street, Suite 300
                                                  Reno, NV 89501-2128
10
                                                   Joseph M. Alioto, Pro Hac Vice
11
                                                   Jamie L. Miller, Pro Hac Vice
12                                                 ALIOTO LAW FIRM
                                                   One Sansome Street, 35th Floor
13                                                 San Francisco, CA 94104

14                                                 PISANELLI BICE PLLC
                                                   James J. Pisanelli, Bar No. 4027
15                                                 Todd L. Bice, Bar No. 4534
                                                   Jordan T. Smith, Bar No. 12097
16                                                 400 South 7th Street, Suite 300
                                                   Las Vegas, Nevada 89101
17
                                                   Attorneys for Plaintiffs
18

19
20
21
22
23
24
25
26
27
28
                                                  -5-

     109924132.1
     Case 2:19-cv-01667-RFB-BNW Document 38 Filed 12/06/19 Page 6 of 8



 1
 2                                  CERTIFICATE OF SERVICE
 3            Pursuant to Federal Rule of Civil Procedure 5(b), I certify that I am an employee of
 4   Lewis Roca Rothgerber Christie LLP, and that on this date, I caused the foregoing
 5   PLAINTIFF’S MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL
 6   [EXHIBITS 6, 8, AND 11 TO PLAINTIFF’S OPPOSITION TO LAS VEGAS
 7   REVIEW-JOURNAL, INC. AND NEWS+MEDIA CAPITAL GROUP LLC’S
 8   MOTION TO DISMISS COMPLAINT (FRCP 12(B)(6)) [ECF NO. 20] AND
 9   DEFENDANT SHELDON ADELSON AND PATRICK DUMONT’S JOINDER
10   THEREIN [ECF NO. 22] AND REFERENCES THERETO] to be served by
11   electronically filing the foregoing with the CM/ECF electronic filing system, which will send
12   notice of electronic filing to the following:
13                    J. Randall Jones, Esq.
                      Michael J. Gayan, Esq.
14
                      Monah Kaveh, Esq.
15                    KEMP, JONES, & COULTHARD, LLP
                      3800 Howard Hughes Parkway, 17th Floor
16                    Las Vegas, Nevada 89169
17                    Richard L. Stone, Esq.
18                    Amy M. Gallegos, Esq.
                      David R. Singer, Esq.
19                    JENNER & BLOCK LLP
                      633 West 5th Street, Suite 3600
20                    Los Angeles, California 90071
21            DATED this 6th day of December, 2019.

22
23
24                                                    /s/ Autumn D. McDannald
                                                     An employee of LEWIS ROCA
25
                                                     ROTHGERBER CHRISTIE LLP
26
27
28
                                                 -6-

     109924132.1
     Case 2:19-cv-01667-RFB-BNW Document 38 Filed 12/06/19 Page 7 of 8



 1   E. LEIF REID, Nevada Bar No. 5750           JOSEPH M. ALIOTO, PRO HAC VICE
     KRISTEN L. MARTINI, Nevada Bar No. 11272    JAMIE L. MILLER, PRO HAC VICE
 2   NICOLE SCOTT, Nevada Bar No. 13757          ALIOTO LAW FIRM
     LEWIS ROCA ROTHGERBER CHRISTIE LLP          One Sansome Street, 35th Floor
 3   One East Liberty Street, Suite 300          San Francisco, CA 94104
     Reno, NV 89501-2128                         Tel: 415.434.8900
 4   Tel: 775.823.2900                           Fax: 415.434.9200
     Fax: 775.823.2929                           Email: jmalioto@aliotolaw.com
 5   Email: lreid@lrrc.com                              jmiller@aliotolaw.com
             kmartini@lrrc.com
 6           nscott@lrrc.com
 7
     JAMES J. PISANELLI, Nevada Bar No. 4027
 8   TODD L. BICE, Nevada Bar No. 4534
     JORDAN T. SMITH, Nevada Bar No. 12097
 9   PISANELLI BICE PLLC
     400 South 7th Street, Suite 300
10   Las Vegas, Nevada 89101
     Telephone: 702.214.2100
11   Email: JJP@pisanellibice.com
           TLB@pisanellibice.com
12         JTS@pisanellibice.com
13   Attorneys for Plaintiff
14                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
15
     LAS VEGAS SUN, INC., a Nevada             Case No. 2:19-CV-01667-RFB-BNW
16   corporation,
17            Plaintiff,
                                               [PROPOSED] ORDER GRANTING
18
     v.                                        PLAINTIFF’S MOTION FOR LEAVE
19                                             TO FILE DOCUMENTS UNDER SEAL
     SHELDON ADELSON, an individual and as [EXHIBITS 6, 8, AND 11 TO
20   the alter ego of News+Media Capital Group PLAINTIFF’S OPPOSITION TO LAS
     LLC and as the alter ego of Las Vegas     VEGAS REVIEW-JOURNAL, INC.
21   Review Journal, Inc.; PATRICK DUMONT, AND NEWS+MEDIA CAPITAL
     an individual; NEWS+MEDIA CAPITAL         GROUP LLC’S MOTION TO DISMISS
22   GROUP LLC, a Delaware limited liability   COMPLAINT (FRCP 12(B)(6)) [ECF
23   company; LAS VEGAS REVIEW-                NO. 20] AND DEFENDANT SHELDON
     JOURNAL, INC., a Delaware corporation;    ADELSON AND PATRICK DUMONT’S
24   and DOES, I-X, inclusive,                 JOINDER THEREIN [ECF NO. 22]
                                               AND REFERENCES THERETO]
25           Defendants.
26
27
28


     109931439.1
     Case 2:19-cv-01667-RFB-BNW Document 38 Filed 12/06/19 Page 8 of 8



 1            Pending before this Court is Plaintiff’s Motion for Leave to File Documents Under
 2   Seal [Exhibits 6, 8, and 11 to Plaintiff’s Opposition to Las Vegas Review Journal, Inc. and
 3   News+Media Capital Group LLC’s Motion to Dismiss Complaint (FRCP 12(b)(6)) [ECF
 4   No. 20] and Defendant Sheldon Adelson and Patrick Dumont’s Joinder Therein [ECF No.
 5   22] and References Thereto] (“Opposition”). Federal Rule of Civil Procedure 26(c) provides
 6   discretion for a trial court to permit sealing of court documents. Fed. R. Civ. P. 26(c). The
 7   Court has “broad latitude” under Rule 26(c) “to prevent disclosure of materials for many
 8   types of information, including, but not limited to, trade secrets, or other confidential
 9   research, development, or commercial information.” Phillips v. Gen. Motors Corp., 307 F.3d
10   1206, 1212 (9th Cir. 2002) (citations omitted). Here, the Exhibits contain documents derived
11   from the 2016 arbitration proceedings that resulted in a Settlement Agreement and Release
12   dated December 13, 2016 (“Settlement Agreement”) between the following parties: Las
13   Vegas Sun, Inc., Stephens Media LLC, News+Media Capital Group LLC, Las Vegas Review
14   Journal, Inc., DB Acquisition, Inc., and New Media Investment Group, Inc. These Exhibits
15   were designated confidential pursuant to the Settlement Agreement.
16            Thus, having considered Plaintiff’s motion, and good cause existing:
17            IT IS HEREBY ORDERED that Plaintiff’s Motion For Leave to File Under Seal
18   Exhibits 6, 8, and 11, to the contemporaneously filed Opposition and references thereto is
19   GRANTED. The Clerk of the Court shall file under seal Exhibits 6, 8, and 11, in addition
20   to portions of the Opposition, which references, discusses, and cites to the documents
21   contained in Exhibits 6, 8, and 11, under seal.
22
23                                                 IT IS SO ORDERED:
24
                                                   ________________________________
25                                                 UNITED STATES MAGISTRATE JUDGE
26
                                                   DATED: ___________________
27
28
                                                -2-

     109931439.1
